DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (Claims 1-2, 4-8, 28-29, and 32): drawn to a composition comprising a purified population of bacteria wherein the purified population of bacteria comprises a bacterial species which comprises a 16s rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in any one of SEQ ID NOs: 1, 3, and 4 (first product). 
Group 2 (Claims 9 and 24-25): drawn to a method of modulating the level of a secondary bile acid in a subject in need thereof (first process of using the first product).
Group 3 (Claims 10 and 30): drawn to a method of ameliorating one or more signs or symptoms of an inflammatory bowel disease in a subject in need thereof (second process of using the first product).
Group 4 (Claims 23 and 31): drawn to a method of maintaining a remission of an inflammatory bowel disease in a subject in need thereof (third process of using the first product). 
Group 5 (Claim 26): drawn to a method of improving mucosal and epithelial barrier integrity in a subject in need thereof (fourth process of using the first product).
Group 6 (Claim 27): drawn to a method of reducing inflammation in the gastrointestinal tract of a subject in need thereof (fifth process of using the first product).

Groups 1-6 share the technical feature of a composition comprising a purified population of bacteria wherein the purified population of bacteria comprises a bacterial species which comprises a 16s rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in any one of SEQ IID NOs: 1, 3, and 4 (first product; defined in claim 1). 
Groups 1-6 are drawn to a product and process of using said product combination of categories. The product is the composition comprising a purified population of bacteria wherein the purified population of bacteria comprises a bacterial species which comprises a 16s rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in any one of SEQ ID NOs: 1, 3, and 4 (first product; defined in claim 1). This combination of categories is provided for in 37 CFR 1.475(b) as combination (2) and thus the groups of inventions have unity of invention a priori. However, the inventions of Groups 3, 4, 5, and 6 are directed to second, third, fourth, and fifth processes of using the first product. According to 37 CFR 1.475(d), only the first combination of categories is considered part of a proper combination group for consideration of unity of invention. Second and subsequently claimed processes of using the product will be held to lack unity of invention a priori; hence Groups 3-6 lack unity of invention with Groups 1 and 2 a priori. 
Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a purified population of bacteria wherein the purified population of bacteria comprises a bacterial species which comprises a 16s rDNA sequence that , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Neville et al. (WO 2017/182796 A1). 
Neville et al. (hereinafter Neville) teaches therapeutic compositions comprising at least one isolated bacterium for use in the treatment of dysbiosis in an individual (page 1, lines 5-7; page 3, lines 24-25). Specifically, Neville teaches a composition comprising an isolated bacterium and a pharmaceutically acceptable excipient wherein the bacterium comprises a gene encoding a 16s ribosomal RNA with at least 90% identity to SEQ ID NO: 2 (claims 1 and 3) or with 100% identity to SEQ ID NO: 2 (claim 63). Neville discloses the 16s rDNA sequence of Flavonifractor plautii DSM32147 (page 61, lines 1-21) as SEQ ID NO: 2. Neville’s Flavonifractor plautii DSM32147 harbors a 16s rDNA sequence that has 99.2% identity with Applicant’s SEQ ID NO: 4 (see Result #13 for the GENESEQ database in the attached ABSS SEQ ID NO 4 Notes, pages 102-105). Therefore, the teachings of Neville encompass or alternatively make obvious the linking feature of a composition comprising a bacterial species which comprises a 16s rDNA sequence that is at least 97% identical to the 16S rDNA sequence set forth in any one of SEQ ID NOs: 1, 3, and 4.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                         
/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651